Citation Nr: 0522812	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-02 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling prior to October 20, 2003.

2.  Evaluation of PTSD, rated as 50 percent disabling from 
October 20, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California, in which the RO denied a 
disability rating in excess of 30 percent for PTSD.  The 
veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in September 2003.  In November 
2004 the Board remanded the veteran's claim for further 
development.   In an April 2005 rating decision, a 50 percent 
evaluation for PTSD was assigned effective October 20, 2003.  


FINDINGS OF FACT

1.  Prior to October 20, 2003, the symptoms of the veteran's 
PTSD more approximate an occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood than an 
occupational and social impairment with reduced reliability 
and productivity.

2.  From October 20, 2003, to November 29, 2004, the 
veteran's PTSD has been manifested by an occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood.

3.  From November 30, 2004, to the present, the veteran's 
PTSD has resulted in a total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD 
prior to October 20, 2003, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2004).

2.  The criteria for a 70 percent disability rating for PTSD 
from October 20, 2003, to November 29, 2004, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).

3.  The criteria for a 100 percent disability rating for PTSD 
from November 30, 2004, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the January 2000 rating action was 
promulgated did the agency of original jurisdiction (AOJ) in 
August 2001 provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, VA 
obtained additional VA medical records.  Also, the veteran 
was afforded additional VA examinations.  The timing-of-
notice error was sufficiently remedied by the process carried 
after the August 2001 VCAA letter so as to provide the 
veteran with a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The timing-of-notice 
error was thus nonprejudicial in this case because the error 
did not affect the essential fairness of the adjudications.  
Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran has not identified any 
private treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The veteran was afforded VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Furthermore, the 
January 2000 and April 2005 rating decisions, the February 
2001 statement of the case (SOC), and the February 2003 and 
April 2005 supplemental statements of the case (SSOCs) 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(e).  

In a May 2001 letter, the AOJ informed the veteran that he 
should submit any additional evidence that is relevant to his 
claim.  In the August 2001 VCAA letter, the AOJ asked the 
veteran to identify - and if possible submit - any evidence 
or information pertaining to his claim.  In a June 2005 
letter, VA informed the veteran that he should submit any 
additional evidence to the Board.  In this case, there was 
substantial compliance with the fourth notice element - 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim - because 
the above-mentioned letters fulfilled the essential purpose 
of the regulation, i.e., giving notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claims and possibly leading to such 
information and evidence.  Mayfield, 19 Vet. App. at 127; 
38 C.F.R. § 3.159(b).

By the June 2005 letter, VA informed the veteran that his 
claims were being forwarded to the Board and that, in effect, 
VA would not undertake any further development on his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

VA medical records show that in August 1999 a mental status 
evaluation revealed that the veteran was not suicidal or 
homicidal and that he was suspicious but not overtly 
paranoid.  A December 1999 mental status evaluation reflected 
that the veteran's speech was fluid with a normal thought 
process.  He was not suicidal or homicidal.  He was not 
overtly psychotic, but had a suspicious nature.

The veteran was afforded a VA examination in January 2000.  
He reported that his present occupation was managing 
construction projects.  He indicated that he worked 40 hours 
a week, had had this occupation for the past 10 months, and 
earned around $60,000 a year.  The examiner noted that one of 
the veteran's main problems has been his anger and temper.  
The examiner indicated that the veteran lost a construction 
job 10 months ago because of his anger and had to go through 
a job change because of his temper.  The examiner noted that 
the veteran lived alone, was separated from his current 
spouse, did not have many friends, did not have a girlfriend, 
and belonged to the Veterans of Foreign Wars of the United 
States.

Mental status examination showed that the veteran was 
suspicious and intense in the interview.  There was a tone of 
anger in his personality.  He presented an organized mindset.  
He was in "reality" and his thinking was goal directed and 
goal oriented.  There was nothing inappropriate about him.  
He seemed mildly to moderately depressed.  His proverbs were 
abstract and correct.  His insight and judgment seemed mildly 
impaired.  The Axis I diagnoses were PTSD, depression not 
otherwise specified, and alcohol dependence.  A Global 
Assessment of Functioning (GAF) score of 70 was assigned for 
this year, and a GAF score of 75 was assigned for last year.  
The examiner attributed the GAF score to PTSD.  The examiner 
opined that the veteran had reduced reliability and 
productivity due to his PTSD with occupational functioning 
impairment and impairment of socialization.

VA medical records show that a February 2000 mental status 
evaluation revealed that the veteran had fluent speech with a 
normal thought process.  He was not suicidal or homicidal.  
There was no overt psychosis.  The diagnosis was PTSD.

In a May 2001 statement, a VA social worker noted that while 
the veteran presented himself as well-groomed, intelligent, 
articulate, middle-class professional, he was significantly 
depressed, angry, and socially isolated.  The social worker 
indicated that the veteran used work and alcohol to self-
medicate PTSD symptoms.  The social worker reported that the 
veteran had been relatively successful at work until 18 
months ago when his anger leaked out and he intimidated and 
frightened co-workers and contractors, which eventually led 
to his termination.  The social worker noted that vocational 
achievement had been possible because of the following: the 
veteran worked more hours than anyone else; he knew more than 
others in his field; and he chose a career field that gave 
him considerable autonomy.  The social worker indicated that 
his interpersonal interaction was primarily based on sharing 
technical information with clear demarcation of authority, 
roles, and responsibilities, rather than on interpersonal 
skills.  

The social worker reported that the veteran did not trust 
anyone, including his family; that he had long-standing 
marital problems, which eventually led to a separation 
because of his distrust of others and inability to establish 
or tolerate intimacy; and that he had been unable to 
establish and sustain relationships with other women.  The 
social worker noted that when the veteran's mother gave out 
her address on the Internet, he stopped staying at her house 
and practically ceased communicating with her because he felt 
that she had threatened his security by her disclosure.  The 
social worker stated that although the veteran was employed, 
he was a deeply troubled man with serious impairment in 
several areas, including family relations, social 
functioning, and mood.  The social worker assigned a GAF 
score of 50.

The veteran underwent a VA examination in August 2001.  The 
veteran reported that he had worked in various jobs and that 
most recently, he had worked in the administrative side of 
the construction industry.  He indicated that he had been at 
his current job for about one and half years and that he was 
fired from his previous job because he got angry when someone 
wanted the architects on a project.  The examiner noted that 
the veteran had made some adjustment to the work world and 
that his biggest problem was getting up and going to work 
because of his PTSD and depression .  The examiner indicated 
that the veteran had a tremendous problem falling asleep and 
staying asleep and that therefore, he was often tired in the 
morning and had trouble getting to work on time.  The veteran 
denied present suicidal ideation, but admitted to having had 
suicidal ideations in the past.  

Mental status evaluation revealed his thinking was linear.  
There was no evidence of hallucinations or delusions.  He 
reported some minor problems with focusing his attention and 
concentration, which were probably related to both PTSD and 
depression.  The veteran was competent to handle his VA 
funds.  The Axis I diagnosis was PTSD with secondary 
depression and alcohol dependence.  His present GAF score was 
57, which represented moderate symptoms.  His highest GAF 
score for the past year was 59, which represented moderate 
symptoms.  

The examiner noted that the veteran's symptomatology was 
somewhere between the level of reduced reliability or 
productivity and the level of deficiencies in most areas.  
The examiner noted that the veteran clearly had significant 
symptoms of PTSD, which were nightmares, flashbacks, and 
difficulty with concentration.  The examiner added that the 
veteran was clearly not totally occupationally impaired.  The 
examiner noted that the veteran had significant problems in 
his life, in his social relationships, and, to some extent, 
with his work relationships.  The examiner indicated that the 
veteran was able to get up in the morning, albeit late, and 
go to and function at work.  The examiner reported that the 
veteran was able to function at his job and get some of his 
work done.  The examiner noted that the veteran would 
probably continue to be able to work as long as he does not 
get into an argument with someone about something or as long 
as someone does not disagree with him.  

VA medical records reflect that in January 2002, the veteran 
reported a history of suicidal ideation, but no current 
suicidal or homicidal ideation.  Mental status examination 
revealed no evidence of a psychotic process.  A GAF score of 
55 was assigned.  In February 2002, the veteran the veteran 
reported a history of recurrent suicidal ideation, thinking 
of jumping off a bridge, but without intent or a history of 
an attempt.  Mental status examination showed no evidence of 
a thought disorder, no auditory hallucinations, and no 
present suicidal or homicidal ideation.  PTSD and depression 
not otherwise specified were diagnosed.  A GAF score of 55 
was assigned.  In May 2002, the veteran again reported 
recurrent suicidal ideation, which he described as 
spontaneous impulses to jump off of a bridge or off a 
balcony.  He denied any history of suicidal attempts.  Mental 
status examination reflected no evidence of a thought 
disorder, no auditory hallucinations, and no present suicidal 
or homicidal ideation.  A GAF score of 55 was assigned.  In 
August 2002, the veteran reported recurring fleeting suicidal 
ideation.  Mental status examination revealed that the 
veteran did not have any suicidal plans and had not had a 
suicidal thought for six weeks prior to the one that he had 
earlier that day.  He denied any homicidal ideation, but 
admitted to experiencing road rage.  He had no auditory 
hallucinations or delusional thinking.  A GAF score of 55 was 
assigned.  

At the September 2003 hearing, the veteran testified that he 
was currently employed, but that he tried not interact much 
with his co-workers because that he got fired from his 
previous job because of a confrontation with one of his 
employer's clients.  He reported that he would not drive 
across bridges because of a temptation to jump off of them.

VA medical records show that in September 2003, the veteran 
reported that he had been separated from his spouse for the 
past seven years.  He indicated that he had gotten fired from 
a previous job because of his anger and short fuse, but that 
he got another job six months later.  He reported frequent 
passing suicidal ideation.  He indicated that he had had 
those thoughts for years, but that he had never attempted 
suicide.  Mental status examination revealed that his thought 
process was organized.  There was no evidence of psychosis, 
auditory hallucinations, paranoia, or delusions.  

VA medical records indicate that on October 20, 2003, the 
veteran reported that he was still at his current job.  A 
mental status examination revealed no evidence of a formal 
thought disorder.  He endorsed visual and auditory 
hallucinations and paranoid ideation associated with 
flashbacks.  Active suicidal or homicidal ideation was 
denied.  The Axis I diagnoses were PTSD, dysthymia, and 
alcohol abuse in remission.  A GAF score of 55 was assigned.

VA medical records reflect that in February 2004 a mental 
status examination revealed no evidence of a formal thought 
disorder.  He endorsed visual and auditory hallucinations and 
paranoid ideation associated with flashbacks.  Active 
suicidal or homicidal ideation was denied.  A GAF score of 55 
was assigned.  In April 2004 a mental status examination 
revealed no evidence of a formal thought disorder.  He 
endorsed visual and auditory hallucinations and paranoid 
ideation associated with flashbacks.  Active suicidal or 
homicidal ideation was denied.  A GAF score of 50 was 
assigned.  

VA medical records reveal that on November 30, 2004, the 
veteran was admitted to a VA hospital for symptomatology 
discovered to be related to two left temporal brain lesions, 
which were resected in early December 2004.  On December 3, 
2004, the veteran reported that he and his spouse had 
divorced a year ago.  He indicated that a few days ago he was 
having command hallucinations telling him to kill himself and 
that he felt suicidal a couple of weeks ago.  He also 
reported a past history of visual hallucinations.  Mental 
status evaluation revealed no current auditory 
hallucinations, visual hallucinations, paranoid ideation, 
suicidal ideation, or homicidal ideation.  The impressions 
were psychosis not otherwise specified, PTSD, depression not 
otherwise specified, and alcohol abuse.  

VA medical records show that on December 4, 2004, at a mental 
status evaluation, the veteran denied suicidal ideation, 
homicidal ideation, auditory hallucinations, visual 
hallucinations, and delusions.  On December 6, 2004, the 
veteran reported that he had his first auditory 
hallucinations in Vietnam.  A psychiatrist noted that it was 
quite possible that the brain tumor may have exacerbated or 
caused his recent auditory hallucinations.  Mental status 
evaluation revealed no current auditory hallucinations, 
visual hallucinations, paranoid ideation, suicidal ideation, 
or homicidal ideation.  A GAF score of 60 was assigned.  On 
December 8, 2004, the Axis I diagnoses were psychosis not 
otherwise specified secondary to brain tumors, PTSD, 
depressive disorder not otherwise specified, and alcohol 
abuse.  A GAF score of 55 was assigned.  

VA medical records show that a March 2005 mental status 
evaluation revealed no current reporting of auditory or 
visual hallucinations or paranoid ideations.  The veteran 
denied any suicidal or homicidal ideation.  The Axis I 
diagnoses were psychosis not otherwise specified secondary to 
brain tumors, PTSD, depressive disorder not otherwise 
specified, and alcohol abuse in remission.  A GAF score of 50 
was assigned.

The veteran underwent a psychiatric examination in March 
2005.  It was noted that the veteran last worked in November 
2004, right before his brain cancer was diagnosed.  The 
veteran reported that he worked in the construction industry, 
to include construction management.  He said that he pretty 
much stayed to himself.  The examiner noted that the veteran 
had difficulty understanding the questions and indicated 
that, therefore, he was not sure of the extent of the 
occupational impairment related to PTSD.  It was noted that 
it appeared that the veteran had some problems with his 
relationship with his current girlfriend.  He reported that 
he had some contact with children from previous marriages.  
It was indicated that his sleep was poor, which was due to 
PTSD and also probably his brain tumor or certainly being re-
traumatized by the brain tumor.  The examiner noted that the 
veteran's memory and concentration were poor, which part of 
that was obviously related to his brain tumors.  The examiner 
indicated that the veteran actually had had some suicidal 
ideation in the past, flashbacks to Vietnam, and a strong 
startle response to loud noises.

The mental status examination was difficult to perform 
because of the veteran's limitations.  He was cooperative 
with the evaluation process, and his eye contact was 
adequate.  His thinking was cruelly confused, and his speech 
was quite abnormal.  He had difficulty understanding what was 
said to him, and he had difficulty forming words and 
expressing himself.  He did knew what day of the week it was 
and that it was the end of the month.  He, however, did not 
know what year it was.  He was clearly not competent to 
handle his own funds at this point, but it did not mean that 
six months or a year from now when he would be better shape 
medically, he would still be incompetent to handle his own 
funds.  He appeared to be relatively alert, and his affect 
was somewhat flat.  He was willing to respond to questions.  
His memory was quite impaired due to the brain lesion that he 
had had.  He had been psychotic and delusional in the past, 
which was probably related to his brain lesions.  He had had 
auditory hallucinations.  He was able to think about things.  
He was a poor personal historian.  His fund of general 
knowledge was below average.  His judgements appeared to be 
inappropriate.  He had difficulty being abstract and tended 
to be somewhat concrete.  His intellectual level of 
functioning was below average.  The significant cognitive 
deficits noted were related to his brain lesions.  Attention 
and concentration were fair.  No bizarre or unusual behaviors 
were observed during the interview.  His mood and affect were 
clearly sad and depressed.  Insight and judgment appeared to 
be below normal.  

The examiner noted that the veteran's PTSD symptoms appeared 
to have increased in frequency and severity since his last 
examination.  The examiner reported that there was no 
indication that his PTSD symptoms had been in remission.  The 
examiner noted that the veteran was currently unemployed 
because of his brain tumor.  The examiner noted that the 
veteran clearly had some difficulties in the past in his 
social relationships related to his PTSD and being able to 
get along with people.  The examiner indicated that the 
veteran had used alcohol in the past to self-medicate himself 
and that he had only been clean and sober for the past six 
months because of the need for abstention for treatment of 
his brain lesions.  The examiner reported that his pattern of 
substance abuse and drinking significantly interfered with 
his ability to function at work and in his social situations.  
The examiner noted that the veteran's PTSD symptoms had 
impaired his thought process and his ability to communication 
effectively.  The examiner indicated that PTSD had not 
interfered with his activities of daily living, but that the 
brain lesions had certainly interfered with his activities of 
daily living. 

The Axis I diagnosis was PTSD with secondary depression and 
secondary alcohol abuse in partial remission.  Under Axis V, 
the examiner assigned a GAF score of 45 for current 
functioning and for functioning for the past year due to 
PTSD.  The examiner noted that if his brain lesion was 
considered, the GAF score would 35 for current functioning 
and for functioning for the past year.  

The examiner noted that the veteran was re-traumatized when 
his brain cancer was diagnosed and two lesions were removed.  
The examiner indicated that the veteran had had significant 
problems processing information and understanding information 
since that period of time and that it was hard to give 
specific examples of difficulties that he had been having.  
The examiner reported that the problems the veteran had had 
were issues with nightmares related to Vietnam and the 
traumatic events that occurred there and with flashbacks to 
combat in Vietnam.  The examiner noted that the veteran 
avoided situations related to coverage of the war in Iraq.  
The examiner indicated that the veteran was quite 
hypervigilant about the situation and environment around him 
and was quite aware of feeling threatened since returning 
from Vietnam with being threatened with great bodily harm.  
The examiner reported that the veteran had a long history of 
alcohol abuse, which had stopped six months ago, and that he 
was medicating himself for symptoms of PTSD.  The examiner 
added that the veteran had a history of substance abuse in 
the distant past and that he had had some depression.  The 
examiner indicated that the veteran had had some suicidal 
ideation and that his symptoms of PTSD included a sleep 
disturbance, nightmares, problems with memory and 
concentration, anger and irritability, secondary depression, 
flashbacks, and a strong startle response.  The examiner 
noted that the veteran's PTSD symptoms were worsened by the 
recent diagnosis and treatment for brain cancer.

III.  Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's disability is rated under Diagnostic Code 9411, 
which is the code applicable for PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The rating criteria provides a 30 percent evaluation for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The rating criteria provides a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the United States 
Court of Appeals for Veterans Claims (Court) has noted to be 
of importance.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (DSM IV) 32 (4th ed. 1994).  A GAF score 
between 31 and 40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  Id; see also Cathell v. 
Brown, 8 Vet. App. 539 (1996).

The Court issued important guidance in the application of the 
current psychiatric rating criteria.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  The Court held that the specified 
factors for each incremental rating were examples, rather 
than requirements, for a particular rating.  Id. at 442.  The 
Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Id.

When it is not possible to separate the effects of a service-
connected disorder from a nonservice-connected disorder, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

IV.  Analysis

Prior to October 20, 2003, the veteran's GAF score ranged 
from a high of 75 for impairment in 1999 to a low of 50, 
which was assigned by a social worker in May 2001.  At the 
January 2000 VA examination, a GAF score of 70 for current 
functioning was assigned.  The January 2000 VA examiner 
indicated that the veteran had reduced reliability and 
productivity due to his PTSD.  The August 2001 VA examiner 
assigned a GAF score of 57 for present functioning.  That 
examiner noted that symptomatology was somewhere between the 
level of reduced reliability or productivity and the level of 
deficiencies in most areas.  In light of the above, the 
evidence reflects that from July 21, 1999, the date of the 
veteran's claim for an increased rating, to October 19, 2003, 
the veteran had reduced reliability and productivity due to 
his PTSD.

The next question is whether the veteran had deficiencies in 
most areas prior to October 20, 2003, and if so, whether he 
had had such deficiencies since the date of claim, July 21, 
1999.  It appears that the veteran was fired from a  job in 
1999 because of his anger and temper.  While he apparently 
worked at his most recent job from sometime in 1999 up to 
November 2004, when brain cancer was diagnosed, the veteran 
had employment difficulties.  A VA social worker noted in the 
May 2001 statement that the veteran was able to work only 
because of his work ethic, knowledge, and being afforded 
considerable autonomy.  His interpersonal interaction was 
primarily based on sharing technical information rather than 
interpersonal skills.  The August 2001 VA examiner indicated 
that the veteran had difficulty getting to work in the 
mornings because of his PTSD and that he would probably 
continue to be able to work as long as he does not get into 
an argument with someone about something or as long as 
someone does not disagree with him.  The evidence shows that 
the veteran's occupational impairment remained constant from 
July 21, 1999, to October 19, 2003.  

In regard to the level of occupational and social impairment, 
based on the above evidence, the Board finds that the veteran 
had difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.  In 
particular, the Board notes that the veteran was only able to 
remained employed in his field by avoiding disagreements with 
others.  Additionally, the evidence shows that the veteran 
had suicidal ideation during that period.  Therefore, prior 
to October 20, 2003, the symptoms of the veteran's PTSD more 
approximated an occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood than an 
occupational and social impairment with reduced reliability 
and productivity.

The next question is whether the veteran had a total 
occupational and social impairment prior to October 20, 2003.  
Although the veteran had suicidal ideation during that 
period, VA treatment records show that he was not suicidal or 
homicidal in 1999.  At the August 2001 VA examination, the 
veteran denied any present suicidal ideation.  VA medical 
records reflect that in 2002 mental status evaluations showed 
no present suicidal ideation except for once in August 2002.  
The August 2002 mental status evaluation revealed that the 
veteran did not have any suicidal plans and had not had a 
suicidal thought for six weeks prior to the one that he had 
earlier that day.  He also denied any homicidal ideation, but 
admitted to experiencing road rage.  In September 2003, he 
reported frequent passing suicidal ideation, which he had had 
for years, but no suicidal attempts.  Accordingly, the 
veteran was not in persistent danger of hurting himself or 
others.  

As for gross impairment in thought processes or 
communication, the veteran had fluid speech with a normal 
thought process in December 1999 and in February 2000.  At 
the January 2000 VA examination, his thinking was goal 
directed and goal oriented.  At the August 2001 VA 
examination, his thinking was linear.  There was no evidence 
of a thought disorder at February 2002 and May 2002 mental 
status examinations.  In September 2003, his thought process 
was organized.  

With regard to persistent delusions or hallucinations, in 
1999 the veteran was suspicious but he was not overly 
psychotic or overly paranoid.  There was no evidence of 
delusions or hallucinations at the August 2001 VA examination 
or on mental status evaluations in 2002 and September 2003.  
There was also no evidence of grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms consistent with a total occupational and social 
impairment.  

With regard to the period from October 20, 2003, to the 
present, the veteran's GAF score for that period ranged from 
a high of 60 to a low of 45 based on PTSD alone.  While the 
veteran worked until November 2004, his more recent 
occupational impairment was similar to the impairment prior 
to October 20, 2003.  Also, in December 2003, he reported 
that he felt suicidal a few weeks ago.  Moreover, on October 
20, 2003, and in February and May 2004 the veteran endorsed 
visual and auditory hallucinations and paranoid ideation 
associated with flashbacks.  Such symptomatology reflects an 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood.

The remaining question is whether the veteran has had a total 
occupational and social impairment since October 20, 2003.  
On November 30, 2004, he reported symptomatology at a VA 
emergency room and was admitted to a VA medical center where 
it was discovered that he had brain cancer.  He has not 
worked since November 30, 2004.  The March 2005 VA examiner 
indicated that the veteran was currently unemployed because 
of his brain tumor.

As for gross impairment in thought processes or 
communication, October 2003, February 2004, and May 2004 
mental status evaluations revealed no evidence of a formal 
thought disorder.  At the March 2005 VA examination, the 
veteran's thinking was cruelly confused, and his speech was 
quite abnormal.  He had difficulty understanding what was 
said to him, and he had difficulty forming words and 
expressing himself.  The examiner noted that his PTSD 
symptoms had impaired his thought process and ability to 
communicate effectively.

With regard to persistent delusions or hallucinations, as 
noted above, on October 20, 2003, and in February and May 
2004 the veteran endorsed visual and auditory hallucinations 
and paranoid ideation associated with flashbacks.  Also, on 
December 3, 2004, he reported a history of command 
hallucinations and a past history of visual hallucinations.  
However, later that month, he denied current auditory 
hallucinations, visual hallucinations, and delusions.  
Moreover, that month a VA psychiatrist noted that it was 
quite possible that the brain tumor may have exacerbated or 
caused his recent auditory hallucinations and a diagnosis of 
psychosis not otherwise specified secondary to brain tumors 
was made.  The March 2005 VA examiner indicated that the 
veteran had been psychotic and delusional in the past and 
that those symptoms were probably related to his brain 
lesions.  Such evidence reflects that the veteran did not 
have persistent delusions or hallucinations secondary to 
PTSD.

As to grossly inappropriate behavior, there is no evidence 
that the veteran had grossly inappropriate behavior due to 
PTSD.  With regard to being in persistent danger of hurting 
himself or others, on October 20, 2003, and in February and 
May 2004, the veteran denied active suicidal or homicidal 
ideation.  On December 3, 2004, the veteran reported that a 
few days ago he was having command hallucinations telling him 
to kill himself and that he felt suicidal a couple of weeks 
ago.  However, later that month and in March 2005, he denied 
current suicidal or homicidal ideation.  Accordingly, the 
veteran has not been in persistent danger of hurting himself 
or others.

As for intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
the March 2005 VA examiner noted that while the brain lesions 
had certainly interfered with his activities of daily living, 
PTSD had not interfered with such activities.  With regard to 
disorientation to time or place, at the March 2005 VA 
examination, the veteran did not know what year it was, but 
there is no evidence that his disorientation was related to 
PTSD.  As to memory loss for names of close relatives, own 
occupation, or own name, the March 2005 VA examiner noted 
that the veteran's PTSD symptoms included memory impairment.  
However, there is no evidence that the memory impairment due 
to PTSD is so severe that the veteran cannot remember names 
of his close relatives, his own occupation, or his own name.  

As noted above, the veteran has been unemployed since 
November 30, 2004, and the March 2005 examiner noted that his 
PTSD symptoms had impaired his thought process and ability to 
communicate effectively.  The evidence is in equipoise on 
whether the veteran has had since November 30, 2004, a total 
occupational and social impairment due to PTSD.  However, the 
evidence show that prior to November 30, 2004, the PTSD was 
manifested by only an occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating prior to November 30, 2004.  

V.  Extraschedular consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's PTSD caused a marked 
interference with his employment, or that such required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The evidence reflects that prior to November 
30, 2004, the veteran was employed.  The Board notes that the 
disability rating assigned for the service-connected PTSD 
contemplates a level of interference with employment 
associated with the degree of disability demonstrated.  
Consequently, the Board finds that a referral for 
extraschedular consideration is not warranted.


ORDER

A 70 percent disability rating for PTSD prior to October 20, 
2003, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 70 percent disability rating for PTSD from October 20, 
2003, to November 29, 2004, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A 100 percent disability rating for PTSD from November 30, 
2004, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


